493 P.2d 1323 (1972)
Ralph J. CRESCENT, Appellant,
v.
Gill WHITE, also known as Garland White, and Dorothy E. White, also known as Dorothy E. Nord, Respondents.
No. 6625.
Supreme Court of Nevada.
February 17, 1972.
James F. Sloan, Reno, for appellant.
Diehl, Recanzone & Evans, Fallon, for respondents.

OPINION
PER CURIAM:
At pre-trial conference, the district court dismissed plaintiff's action, which seeks to have a deed from defendant husband to defendant wife declared void under the Uniform Fraudulent Conveyance Act, NRS 112.010 et seq. The court evidently believed recording the deed constituted constructive notice to creditors, as well as to "subsequent purchasers and mortgagees," NRS 111.320, thus conclusively establishing an affirmative defense based on the statute of limitations, NRS 11.190(3) (d).[1]
"It is not our understanding, however, that the statute gives notice to all persons in all situations. As was said by this court in the case of Wilson v. Wilson, 23 Nev. 267, 45 P. 1009, 1010, `We are satisfied, however, that the statute of this state concerning records (section 2594, Gen.St.) is not intended to impart notice other than to subsequent purchasers and mortgagees... .'" In Re Wilson's Estate, 56 Nev. 500, 501-502, 56 P.2d 1207, 1208 (1936); cf. Allen v. Webb, 87 Nev. 261, 485 P.2d 677 (1971).
Reversed and remanded.
ZENOFF, C.J., and MOWBRAY, THOMPSON and GUNDERSON, JJ., and GEZELIN, D.J., concur.
NOTES
[1]  NRS 111.320 provides: "Every such conveyance or instrument of writing, acknowledged or proved and certified, and recorded in the manner prescribed in this chapter, shall, from the time of filing the same with the recorder for record, impart notice to all persons of the contents thereof; and subsequent purchasers and mortgagees shall be deemed to purchase and take with notice."

NRS 11.190(3) (d) allows 3 years to commence "[a]n action for relief on the ground of fraud or mistake," providing further that the cause of action in such case is "not to be deemed to have accrued until the discovery by the aggrieved party of the facts constituting the fraud or mistake."